This cause originated in this court on the filing of a complaint for damages, declaratory and injunctive relief. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective April 21,1992, that this cause is dismissed to the extent that the complaint seeks damages and injunctive relief, both of which are outside the jurisdiction of this court, and that the defendants are thereby also dismissed.
IT IS FURTHER ORDERED by the court that the remainder of the complaint shall be retained and considered an application under Section 2(B)(1)(g), Article IV, Ohio Constitution, for this court to exercise its original jurisdiction over admission to the practice of law and to render a declaratory judgment with regard to the constitutionality of procedures followed in connection with the July 1990 Ohio Bar Examination.
IT IS FURTHER ORDERED that plaintiff shall file his brief on the merits on or before May 21, 1992.
Moyer, C.J., and Resnick, J., not participating.